DETAILED ACTION

Double Patenting
Claims 1, 2, 12, 13, 15, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, and 8 of copending Application No. 16/706,021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of claims 1, 2, 12, 13, 15, 17, and 18 are explicitly recited in or rendered obvious due to overlapping numerical ranges by claims 1, 2, 5, 6, and 8 of the copending application.  The product of the copending claims also meets the limitations of instant claim 18 because it has the structure implied by the recited product-by-process limitations. See MPEP 2113. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, claims 5 and 6 now recite "ultimate strain" values.  As the term "ultimate strain" is not used in the instant specification and no ultimate strain values are disclosed, limitations directed to such constitute new matter.  Appropriate correction is required. 

Claims 5-8, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claims 5 and 6 are indefinite because they recite "ultimate strain" in terms of percentage, as measured by ASTM D3039-08, without expressing what type of strain to which the value refers or stating to what property the "at 1000 psi" and "at 2500 psi" refer.  Although the ASTM D3039-08 document does mention "ultimate strain" and "ultimate tensile strain", it does not express either in terms of percentage.  The document appears to suggest that the "ultimate strain" of a material be estimated or determined so that the value can be further used in other tests (p. 7).  The document also identifies "ultimate tensile strain" as the tensile strain, Ɛi, at the ith data point, µƐ, and calculates the property with an equation that compares the extensometer displacement at the ith data point to the extensometer gauge length (p. 9).  The equation does not multiply the ratio by 100 %.  Although the document does not explicitly state what the units are used to express "ultimate strain" (or make clear that the term is a synonym for "ultimate tensile strain"), it does express a "strain range" in terms of "% of ultimate" (p. 9), which is different from expressing the ultimate strain as a claimed. The document also does not appear to describe ultimate strain with any parameter set to 1000 or 2500 psi.  As such, it is unclear what specific type of strain is required of the claims, which specific parameters are compared or how they are mathematically related to achieve an "ultimate strain" with percentage units if the property is measured according to ASTM D3039-08, and what is meant by "at 1000 psi" or "at 2500 psi".  Appropriate correction and explanation are required. 

Claims 5-8, 10, and 11 are also indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 5 broadly recites "an ultimate strain at 1,000 psi of from 0.05 % to 0.3 %" followed by the narrower "a preferred ultimate strain of 0.1 % to about 0.2 %"; 
Claim 6 broadly recites "an ultimate strain at 2,500 psi of from 0.1 % to 0.7 %" followed by the narrower "a preferred ultimate strain of 0.3 % to about 0.5 %";


Claim 7 broadly recites "an ultimate tensile strength of 8,000 psi to 20,000 psi" followed by the narrower "a preferred ultimate tensile strength of 10,000 psi to 17,000 psi";
Claim 8 broadly recites "a density of 30 lb/ft3 to 50 lb/ft3" followed by the narrower "a preferred density of about 35 lb/ft3 to about 40 lb/ft3";  
Claim 10 broadly recites fiber lengths of "at least 1 cm" followed by the narrower "a preferred length of 3 cm or greater 5 cm"; and 
Claim 11 broadly recites fibers with "an average diameter of 1 to about 50 microns" followed by the narrower "a preferred average diameter of 5 to about 25 microns". 
The claims are indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 10 is further indefinite because it is unclear what particular range "3 cm or greater 5 cm" is intended to convey. For the sake of compact prosecution each claim is interpreted herein as only requiring its broader recited range.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US PG Pub. No. 2007/0202314) in view of Colan (Colan Australia, "UnitaPE060-Fiberglass Woven Tape Unidirectional 1000G/M2 60MM, 2016, p. 1) and Blinkhorn (US PG Pub. No. 2014/0216847).
Regarding claims 1, 2, 14, 15, 17, and 18, Youn teaches a composite laminate  structure (1) comprising a core (10), which may comprise a mixture of glass and thermoplastic fibers, that is sandwiched between a top layer (20) and a bottom layer (20) (i.e. which are located on opposite sides of the core), each of which may include a continuous-reinforcing fiber prepreg comprising unidirectional, continuous-fiber tape, which may be made up of glass fibers and thermoplastic laminated to each other (Figure 1; Abstract, par. 35, 36, 40, 42, 43).  
The teachings of Youn might be considered to differ from the current invention in that the tape used in his top and bottom layers are not explicitly taught to be woven.  However, as there are only two choices in this regard—woven or not-woven—the decision to make the fibers in Youn's tapes to be woven is a selection from a very limited number of choices (i.e. 2).  As such, it would have been obvious to one of ordinary skill in the art to use woven glass fiber tape (i.e. the tape itself is a woven material) in Youn's top and bottom layers because the tapes must be either woven or nonwoven and the selection of woven tapes is one from the very limited number of choices.  Colan further teaches woven unidirectional tapes including at least 80 % of the fabric weight in the 0º or warp direction, which adds directional stability to structures in one direction (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the tape in Youn's top and bottom layers to be woven with 80 % of their weight situated in the 0º in order to add directional stability to the layers and formed product.  As such, Youn and Colan's top and bottom layers are prepregs including continuous 0º-oriented fiberglass reinforced thermoplastic (i.e. the composite comprises a prepreg and includes layers having fibers that are oriented in a consistent repeated manner). 
The teachings of Youn further differ from the current invention in that the center layer is not explicitly taught to be a lofty needled or carded nonwoven thermoplastic/fiberglass mix matte and in that his upper and lower layers are not explicitly taught to be "heat sealed" to the core layer. However, as discussed above, Youn teaches that the layer may comprise both thermoplastic and glass fibers.  Youn also teaches that the composite product may be used in automobile parts and that the adjoined layers are cooled after they are adjoined, which implies heat-fusing has occurred (par. 16, 44).  Blinkhorn further teaches a composite product that can be used in high-strength automotive parts, which includes a core comprising a nonwoven matte of mixed fiberglass and thermoplastic fibers (par. 7, 11, 28-30). The core may be subjected to a needling process, which causes the fibers to interlock (par. 60). The core material has a higher loft and is beneficial because it offers a nearly uniform weight distribution, can be tailored to achieve the desired mechanical, acoustic, and thermal properties, and can be formed into automotive products of various shapes that offer improved acoustic properties, strength, and modulus (par. 31, 72-76).  Blinkhorn also teaches that his core material may be thermally bonded ("heat sealed") to the outer layers using any heating and bonding method known in the art, including one of various taught methods, such as belt laminating, that apply heat and pressure to adjoin the layers (par. 70).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Blinkhorn's needled thermoplastic/fiberglass mix mat core, which has increased loft, as the core in Youn's composite product (i.e. form a composite product of Youn's taught arrangement of layers that uses Blinkhorn's core material as the core) and to thermally bond (i.e. "heat seal"), including using one of the taught methods such as belt laminating that applies heat and pressure for bonding, the adjacent layers together because Blinkhorn teaches that his core material offers uniform weight distribution, has highly tunable properties, and can be formed into automotive components with excellent acoustic properties, strength and modulus and because Blinkhorn teaches that thermal bonding is useful for adjoining his nonwoven core material to other layers in order to form automotive parts demonstrating the beneficial properties just discussed. It is noted that although Blinkhorn does not explicitly refer to his core as "lofty", as no particular level of loft is claimed or defined to qualify a material as "lofty", as Blinkhorn does teach that his core material has higher loft (par. 76), and as Blinkhorn's core necessarily has higher loft than at least some other materials (e.g. a core made from the same composition as Blinkhorn's core that has been compacted), the prior art core qualifies as "lofty".  
The limitations directed to the formation of the claimed product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps but rather to the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure. 

Regarding claim 3, Youn teaches that his panel may have a thickness of 1 to 3 mm (i.e. 0.039 to 0.12 inches) (par. 45).  The instantly claimed thickness range is obvious in view of Youn. See MPEP 2144.05. 

	Regarding claim 4, the teachings of the cited prior art differ from the current invention in that the thermal expansion coefficient of the combined product discussed above is not disclosed.  However, Youn does exemplify products having thermal expansion coefficients of 12 x 10 -6 (m/m)/ºC, or about 6.67 x 10-6 (in/in)/ ºC and teaches that panels having a low thermal expansion coefficient, such as what his products demonstrate, suffer less thermal deformation caused by the daily range of temperatures (par. 72, 75).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art composite product to have a thermal expansion coefficient of about 6.67 x 10-6 (in/in)/ ºC (i.e. about 3.7 x 10-6 (in/in)/ º/F) because such a thermal expansion coefficient allows composite products to be more resistant to thermal deformation, including deformation caused by daily temperatures, and because Youn teaches that a such a thermal expansion coefficient is appropriate for his products. 

	Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the density of the combined product discussed above is not disclosed.
However, Youn does exemplify products having a density of 0.63 and 1.2 g/cc and discusses his panels being light- or lighter-weight, including as appropriate for an automotive part (Tables 3 and 5; par. 63, 65, 76).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art composite product to have a density in the range of 0.63 to 1.2 g/cc (or about 39 to 75 lb/ft3) because Youn teaches that products with such densities are light weight, appropriate for automotive products, and appropriate for his product.  The instantly claimed density ranges are obvious in view of Youn.  See MPEP 2144.05.

	Regarding claims 10 and 11, Blinkhorn teaches that the reinforcing fibers in his core material (i.e. which are fibers in the "composite") may have lengths of about 5 to 100 mm and diameters of about 8 to 25 µm (par. 29).  The instantly claimed lengths and diameters are anticipated by Blinkhorn.  Additionally, as no criticality has been shown, such selections are prima facie obvious selections of dimension/shape that do not define the claimed invention over the prior art. See MPEP 2144.04.  

	Regarding claims 12 and 13, Blinkhorn' core may have an area weight of 400 to 2500 m/g2 (par. 61).  The teachings of Blinkhorn differ from the current invention in that he does not explicitly teach a thickness for his taught area weight range. However, as no criticality has been shown, such a selection is a prima facie obvious selection in dimension that does not define the claimed invention over the prior art. See MPEP 2144.04.  Blinkhorn also teaches that his composite material may be compressed to a thickness of about ¼ inches (i.e. about 6 mm) (par. 71). As such, it would have been obvious to one of ordinary skill in the art to configure Blinkhorn's nonwoven core in the prior art product to have a thickness of ¼ inches, which is about 6 mm, at any of the weights taught by Blinkhorn, because Blinkhorn teaches that such a thickness and weights are appropriate for his core material.  The instantly claimed thickness ranges are anticipated by or sufficiently close to that of Blinkhorn to be rendered obvious. See MPEP 2144.05. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of Ou (Ou, Y. et al. Polymers, 2016, vol. 8, is. 196, p. 1-16). 
Regarding claims 5 and 6, the teachings of the cited prior art differ from the current invention in that levels of ultimate strain are not reported.  As noted above, it is not clear what particular types of strain, measures of strain, or conditions under which the recited strains are demonstrated are required by the claims.  However, as noted above, the prior art product is a composite and contains fiber-reinforced layers. Ou further teaches that various mechanical properties are affected by the amount of strain in a material.  For example, materials have been reported that demonstrate a variation in tensile properties, elastic modulus, tensile strength, and toughness as a function of strain (p. 2-3).  Ou also teaches that toughness increases with maximum strain (i.e. "ultimate strain") (p. 9).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate strain for the prior art product, including selecting to configure the product to demonstrate a strain in the recited ranges and including selecting to configure the product to demonstrate a maximum, or ultimate, strain in the recited ranges, according to the desired/required tensile properties, elastic modulus, tensile strength, and toughness required for the intended application.  


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of MechaniCalc (MechaniCalc Inc.; "Mechanical Properties of Materials", 2018, p. 1-21).
Regarding claims 5 and 6, the teachings of the cited prior art differ from the current invention in that levels of ultimate strain are not reported.  As noted above, it is not clear what particular types of strain, measures of strain, or conditions under which the recited strains are demonstrated are required by the claims.  However, MechaniCalc teaches that the modulus of toughness, ut, which is the amount of strain energy per unit volume that a material can absorb just before it fractures varies as a function of ultimate strain, Ɛu and that a material's ductility varies with the modulus of toughness (i.e. higher- ut materials are more ductile than lower- ut materials) (p. 11, 14, 15).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the composite structure of the prior art to have an appropriate ultimate strain, including configuring the structure to have an ultimate strain in the recited ranges, according to the required/desired toughness and ductility properties of the material and according to the required/desired application.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of De Sarkar (US PG Pub. No. 2009/0298992), as evidenced by Corrosionpedia (Corrosionpedia "Ultimate Tensile Strength", 2018, p. 1-5) for the reasons discussed in the previous Office Action. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, Colan, and Blinkhorn, as applied to claim 1 above, and further in view of Foss (US PG Pub. No. 2016/0121814) for the reasons discussed in the previous Office Action. 

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed core is unobvious in view of Youn because the claimed core is a fibrous mat with a homogenous appearance and virtually no observable strands, which Applicant states is completely different from the extruded product of Youn.  However, it would have been obvious for the reasons discussed above to use Blinkhorn's fibrous mat as the core in a composite product of Youn's taught structure.  Additionally, in response to Applicant's argument that the references fail to show certain features to the  of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a homogenous structure with virtually no strands observable to the eye)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant has further argued that Youn's outer layers are not unidirectional, as is claimed, because the taught prepregs are made up of welf and warp woven ribbons.  However, although Youn's Figure 1 shows woven outer layers (20), Youn also explicitly teaches that the layers can be made up of tapes formed into a uni-directional configuration where tapes or strands are laminated on each other (par. 36).  Therefore, Youn teaches top and bottom layers that meet the unidirectional tape requirement of the claim.
Applicant has also argued that there is no teaching or reason why or how someone would substitute the fiberglass tape of Colan for the prepreg of Youn. However, the rejection is not based on substituting Colan's tape for Youn's prepreg, but rather on using woven tapes (i.e. the tape itself has a woven structure) of Colan's taught structure as the tapes in the unidirectionally-configured prepreg taught by Youn due to the benefits Colan discloses for such a weave.  As noted above, Youn does not discuss whether the individual pieces of tape making up his prepregs are woven or not.  Therefore, one of ordinary skill in the art would be motivated to look to other references in the field for information on the type of tape to use.  There is no apparent reason one of ordinary skill in the relevant art would be unable to select tapes with the woven structure disclosed by Colan to form Youn's prepreg layers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784